Citation Nr: 1112354	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  08-06 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back disability to include degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for a groin disability.

3.  Entitlement to an initial compensable rating for status post fracture, right fifth metacarpal.


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to March 1974.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania, which granted service connection for status post fracture, right fifth metacarpal, claimed as a hand condition, effective September 23, 2005; denied service connection for degenerative disc disease, claimed as a back condition; and denied service connection for a groin condition.

The issue of entitlement to service connection for degenerative disc disease of the lumbar spine, claimed as a back condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a current groin disability.

2.  The service connected right little finger disability is manifested by X-ray evidence of arthritis with objective evidence of pain on motion, but without ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a groin condition are not met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

2.  The criteria for an initial 10 percent rating for status post fracture right fifth metacarpal have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71(a), Diagnostic Codes 5003, 5227, 5230 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

The appeal with regard to the right little finger arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation or evidence of prejudice.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103S; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.1599(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA treatment records and private treatment records.  In addition, the Veteran has been afforded appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the denied claims.  The Board is also unaware of any such outstanding evidence.  

The Board finds that VA has complied with the VCAA's notification and assistance requirements and the appeal is ready to be considered on the merits.

Analysis

Initial Rating for Residuals of Status Post Fracture of the 
Right Fifth Metacarpal

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2010).

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson, 12 Vet. App. at 126.

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Id.

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  Id.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2010).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Analysis

The Veteran's right little finger has been evaluated as noncompensably disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5227 for ankylosis of the little finger.  Under this Diagnostic Code, a maximum noncompensable evaluation is warranted for favorable or unfavorable ankylosis of either the major or minor ring or little finger.  

Diagnostic Code 5230, pertaining to limitation of motion of the ring or little finger, also provides for a maximum noncompensable evaluation for both the major and minor hand.  See 38 C.F.R. § 4.71a, Diagnostic Code 5230 (2010).  A higher schedular evaluation would only be warranted if there was ankylosis of the little finger and another finger on the same hand (38 C.F.R. § Diagnostic Codes 5219 and 5223) or the little finger was amputated (38 C.F.R. § 4.71a, Diagnostic Code 5156).

The Board has also considered whether the Veteran would be entitled to a compensable rating under Diagnostic Code 5003 based on evidence of degenerative arthritis.  On examination in November 2005, there was X-ray evidence of mild degenerative changes at the fifth metacarpal phalangeal joint, and on examination in October 2010, there was X-ray evidence of minimal stable degenerative change at the first carpometacarpal joint, the first metacarpal phalangeal joint, and the fifth metacarpal pharyngeal joint.  

The Veteran would not be entitled to a compensable rating under the applicable diagnostic code, because that code does not provide for a compensable rating.  There is, however, X-ray evidence of degenerative changes and the October 2010 VA examiner specifically found objective evidence of pain on motion of the right little finger.  These findings satisfy the criteria for a 10 percent rating under Diagnostic Code 5003.  While the November 2005 examiner reported a full range of finger motion, the examiner did not specifically comment on whether there was objective evidence of pain.  Resolving reasonable doubt in the Veteran's favor, a 10 percent rating is granted for the entire period since the effective date of service connection.

In order to receive a higher initial rating under Diagnostic Code 5003, there must be X-ray evidence of involvement of at least two major joints or two minor joints with occasional incapacitating exacerbations.  The Veteran is only service-connected for arthritis in the fifth metacarpal (little finger) joint.  The hand is considered a group of minor joints.  38 C.F.R. § 4.45(f) (2010).  Accordingly, an initial rating in excess of 10 percent is not warranted under Diagnostic Code 5003.

A higher rating is also provided for amputation of the little finger at the metacarpal with loss of greater than 50 percent of the bone.  38 C.F.R. § 4.71a, Diagnostic Code 5156 (2010).  The Veteran has not undergone amputation of any part of the right little finger.  There are rating provisions that would permit the little finger to be rated as amputation without metacarpal resection.  38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note 3(i) (2010).  A rating on this basis would warrant only a 10 percent rating under Diagnostic Code 5156.  There is no provision that would permit rating as resection at the metacarpal level, absent actual amputation.  Cf. 38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note 4(i) (providing such ratings for the thumb, but not other digits).

Accordingly, the Board concludes that the evidence supports the grant of an initial 10 percent rating for the right little finger disability, effective the date of service connection.  38 U.S.C.A. § 5107(b) (West 2002).

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2010).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's disability, as discussed above, is manifested by X-ray evidence of arthritis and objective evidence of pain on motion with complaints of weakness.  This symptomatology is contemplated by the rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.71a.  In October 2010, he reported that his right hand disability had a significant effect on his usual occupation, in that decreased strength in the upper extremity and pain had caused increased tardiness and absenteeism.  The rating schedule; however, is intended to compensate for considerable time lost from work.  38 C.F.R. § 4.1 (2010).  Hence, the disability is contemplated by the rating schedule and referral for consideration of an extraschedular rating is not warranted.  

Total Rating for Compensation Based on Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but they prevent her from obtaining or maintaining all gainful employment for which her education and occupational experience would otherwise qualify her.  38 C.F.R. § 4.16 (2010).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

There has been no allegation or evidence of unemployability attributable to the right little finger disability, which is the only currently service connected disability.  The Veteran has alleged unemployability due to the claimed low back disability.  Should service connection be granted for that condition, a claim for TDIU would arise as a part of the initial rating for that condition.  Rice.   The Board finds that further consideration of entitlement to a TDIU is not warranted at this point.


ORDER

An initial rating of 10 percent for status post fracture, right fifth metacarpal is granted, effective September 23, 2005.


REMAND

Under the VCAA, VA is obliged to provide an examination in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran contends that his currently demonstrated low back disability is related to back pain he experienced in service.  Specifically, he claims that he was treated in service for constant pain in the groin that radiated to his back and that his back pain continued after service and is still present today.  

Service treatment records show that in August 1973, the Veteran was seen for complaints of pain over the left ureter, rebounding pain over the left kidney, and pain radiating up his left side and a "union" backache.  Testicles were noted to still be tender.  He returned in October 1973 as directed for pain in the groin area and the notes indicate that his back and spine as well as his left testicle were tender.  His spine was evaluated as normal at the time of his discharge in February 1974.

The post-service medical evidence of record shows that the Veteran was treated with a history of low back pain that radiated into the lower extremities and buttocks, beginning in June 2001, which was noted to be due to a work-related injury, and that he denied having any previous history of back problems.  

Service treatment records show that the Veteran complained of, and was treated for, pain in the groin and testicles in service.  No diagnosis of a groin or testicular disability was made during service and no groin or testicular disability noted at the time of his discharge in February 1974.

The post-service medical evidence shows that the Veteran reported being in his usual state of health until June 2001, when he sustained a work-related injury.  It was elaborated that he was lifting side kits from his tractor trailer and suddenly experienced pain in his left groin, which radiated to his left testicle.  

He also reported that he had been examined by his company doctor who diagnosed a pulled groin muscle and instructed him to stop working for seven days.  See treatment records from RM, MD.  He subsequently underwent diagnostic workups, which included a CAT scan of his abdomen and pelvis, in June 2001.  A colonoscopy revealed colitis and no evidence of a hernia.  Nevertheless, he was subsequently diagnosed as having recurrent bilateral inguinal hernias, which were surgically repaired in July and August 2001.  See treatment records from WB, MD.  During a follow-up appointment with WB, MD in September 2001, the Veteran reported that his groin area was no longer causing any discomfort.  The physician indicated that there was no limitation of activity needed with regards to his groin area.  See id.

Private treatment records show that he was diagnosed as having lumbar disc syndrome, lumbar myofascitis, lumbar muscle spasm, chronic low back pain, lumbar discogenic pain due to disc protrusions, bilateral lumbar radiculopathy due to neural foraminal stenosis and lumbar facet syndrome.  See treatment records from RL, MD; MG, MD; JS, DC; St. Luke's Hospital; St. Luke's Sports & Rehabilitation; Lehigh Valley Diagnostic Imaging; and RM, MD.  He was also diagnosed as having degenerative disc disease of the lumbar spine (L4-L5 and L5-S1) during a November 2005 VA examination.  

The November 2005 VA examiner noted that service doctors indicated a GU etiology for the Veteran's left groin pain and not a back etiology.  He also stated that there were no notes in the service treatment records discussing a back injury or back pain.  It does not appear that the aforementioned evidence of back pain in service was considered.  Furthermore, the examiner did not opine as to whether the Veteran's diagnosed back disability was related to service.  

An examination and opinion is needed to determine whether the Veteran's current back disability to a disease or injury during active service.  38 U.S.C.A. § 5103A(d) (West 2002).

On the 2005 VA examination the Veteran reported current left groin pain, which he indicated was the same as pain documented in service treatment records and which he said was related to back pain in service and since.  The issue of entitlement to service connection for a groin disability is inextricably intertwined with the claim for service connection for a back disability.  An opinion is also needed as to whether the Veteran has a current groin disability related to service.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an examination to determine the etiology of any current back disability.  The examiner should review the claims folder and note such review in the examination report or addendum.

The examiner should provide an opinion as to whether there is a 50 percent or better probability that the disability was the result of a disease or injury incurred during active service, including the groin complaints documented in the service treatment records.  The examiner should consider the history and contentions noted in the body of this remand.

The Veteran's claims folder must be made available to and reviewed by the examiner and the examiner should acknowledge such review.  A rationale should be given for all opinions and conclusions expressed.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.

2.  The Veteran should be afforded a VA examination to determine whether he has a current groin disability, and if so whether that disability is related to a disease or injury in service.  The examiner should review the claims folder and note such review in the examination report or addendum.

The examiner should note the groin complaints documented in the service treatment records and the treatment for a reported on-the job groin pull in 2001 with a diagnosis of bilateral inguinal hernias.

The examiner should provide an opinion as to whether there is a 50 percent or better probability that the disability was the result of a disease or injury incurred during active service, including the groin complaints documented in the service treatment records.  The examiner should consider the history and contentions noted in the body of this remand.

The Veteran's claims folder must be made available to and reviewed by the examiner and the examiner should acknowledge such review.  A rationale should be given for all opinions and conclusions expressed.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.

3.  If any benefit sought on appeal is not granted, a supplemental statement of the case should be issued.  The case should be returned to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


